Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed February 3, 2022.

Election/Restrictions
Applicant has elected without traverse Group II, Claims 1 and 162-188, drawn to a method of preparing an immune cell for adoptive cell therapy, the method comprising contacting the immune cell with an inhibitor of USP16, classified in C12N 2750/14122.

Within Group II, Applicant has elected the following species, wherein:
i) the alternative immune cell is a genetically modified immune cell, as recited in Claims 166 and 190; 
ii) the alternative USP inhibitor is a nucleic acid, as recited in Claim 173; and
iii) the alternative means by which above-elected alternative USP inhibitor is delivered to the immune cell is a viral vector, as recited in Claim 180, more specifically a lentiviral vector, as recited in Claim 181 

In a telephonic interview with Applicant’s representative, Madhuri Roy (650-843-5198) on October 28, 2021, it was clarified that:
iv) the alternative gene product encoded by the genetic modification is a chimeric antigen receptor (CAR), as recited in Claims 169 and 191, more specifically a CD19 CAR, as recited in 170; and
v) the alternative functional property result achieved by USP16 inhibitor is inhibition of USP16 “activity”, as recited in Claim 184. 

Amendments
           Applicant's response and amendments, filed February 3, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2-161 and 189, amended Claims 1, 184, and 190, and withdrawn Claims 163-165, 171-172, 174-176, 182-183, and 188.
Claims 1, 162-188, and 190-191 are pending. 
	Claims 163-165, 171-172, 174-176, 182-183, and 188 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 162, 166, 169-170, 173, 177-178, 180-181, 184-187, and 190-191 are under consideration. 
	
Priority
This application is a continuation of PCT/US2020/048844 filed on August 31, 2020. Applicant’s claim for the benefit of a prior-filed application provisional application 62/893,618 filed on August 29, 2019, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on February 3, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1. 	Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adorno et al (Nature 501: 380-384, 2013; of record in IDS).
With respect to Claim 1, Adorno et al is considered relevant prior art for having taught method of modulating cellular aging comprising contacting a cell with an inhibitor of USP16, wherein the cell is a blood cell, to wit, hematopoietic stem cells (pg 381, col. 1; Figure 1, legend), wherein the inhibitor of USP16 is a nucleic acid, to wit, an RNAi molecule that is a shRNA or an siRNA (pg 381, col. 1, “short interfering RNAs (shRNAs) directed against…USP16”).
Adorno et al do not teach ipsis verbis that the inhibitor of USP16 ‘modulates cellular aging’. However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02 Adorno et al performed the instantly recited action-taking steps of the method. 
In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art product, to wit, shRNA or siRNA directed against USP16, does not inherently possess the same properties as the instantly claimed product, generically recited “inhibitor of USP16”. 
Thus, Adorno et al anticipate the claims. 

Response to Arguments
Applicant argues that Adorno describes only the effects of downregulation of triplicated Uspl6 in trisomy Down's syndrome cells.
Applicant’s argument(s) has been fully considered, but is not persuasive. Adorno et al is considered relevant prior art for having taught method of modulating cellular aging comprising contacting a cell with an inhibitor of USP16, wherein the cell is a blood cell, to wit, hematopoietic stem cells (pg 381, col. 1; Figure 1, legend), wherein the inhibitor of USP16 is a nucleic acid, to wit, an RNAi molecule that is a shRNA or an siRNA (pg 381, col. 1, “short interfering RNAs (shRNAs) directed against…USP16”). Instant claims do not prohibit the hematopoietic stem cells from comprising trisomy 21.

Applicant argues that Adorno neither teaches nor suggests modulating cellular aging in a therapeutic blood cell. 
Applicant’s argument(s) has been fully considered, but is not persuasive. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The term "therapeutic" is an intended use limitation, which does not contain any further structural limitations with respect to claimed blood cell (see MPEP §2114). Those of ordinary skill in the art have long-recognized hematopoietic stem cells are useful for therapeutic purposes. Adorno et al demonstrated transplantation of the Ts65Dn cells into a subject (e.g. Figure 3; pg 6, Methods, transplantation of lentivirus-infected Ts65Dn marrow cells).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2. 	Claims 1, 162, 173, 177-178, 180-181, 184, and 190 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Adorno et al (Nature 501: 380-384, 2013; of record in IDS) in view of Occhiodoro et al (U.S. 2009/0142841).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Adorno et al is considered relevant prior art for having taught method of modulating cellular aging comprising contacting a cell with an inhibitor of USP16, wherein the cell is a blood cell, to wit, hematopoietic stem cells (pg 381, col. 1; Figure 1, legend), wherein the inhibitor of USP16 is a nucleic acid, to wit, an RNAi molecule that is a shRNA or an siRNA (pg 381, col. 1, “short interfering RNAs (shRNAs) directed against…USP16”). 
Adorno et al do not teach ipsis verbis that the inhibitor of USP16 ‘modulates cellular aging’. However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02 Adorno et al performed the instantly recited action-taking steps of the method. 
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art product, to wit, shRNA or siRNA directed against USP16, does not inherently possess the same properties as the instantly claimed product, generically recited “inhibitor of USP16”. 

Adorno et al do not teach the step wherein an immune cell is contacted with an inhibitor of USP16. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 162 and 190, Occhiodoro et al is considered relevant prior art for having disclosed a method of modulating cellular proliferation (syn. cellular aging) in a hematopoietic cell, a stem cell, or an immune cell ([0034], claim 136), the method comprising the step of introducing an expression vector encoding Bmi-1 (claim 112), thereby immortalizing the non-dividing or slowly-dividing cell (claim 110) so as to increase longevity, multiplication and/or life-span [0054-56]. 
	Occhiodoro et al disclosed the cells are useful in the field of cell transplantation and clinical applications [0236-237]. 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, cell biology, and immunology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first host cell, e.g. hematopoietic stem cell, as taught by Adorno et al, with a second host cell, i.e. an immune cell, e.g. lymphocyte, as disclosed by Occhiodoro et al, in a method of modulating cellular aging and/or preparing an immune cell for adoptive cell therapy with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute to substitute a first host cell, e.g. hematopoietic stem cell, with a second host cell, i.e. an immune cell, e.g. lymphocyte, in a method of modulating cellular aging and/or preparing an immune cell for adoptive cell therapy because Adorno taught that USP16 negatively regulates Bmi-1, and that USP16 overexpression may contribute to proliferation defects (pg 383, col. 2). Adorno taught introduction of a USP16 inhibitor in hematopoietic stem cells, thereby decreasing the relative ratio of USP16 to Bmi-1, whereupon such yielded increased cell proliferation. Adorno et al also taught that, similar to shRNA-mediated downregulation of USP16, overexpression of Bmi-1 resulted in increased proliferation capacity (pg 383, col. 2). Occhiodoro et al taught introduction of Bmi-1 into hematopoietic cells, stem cells, and lymphocytes, thereby decreasing the relative ratio of USP16 to Bmi-1, whereupon such yields increased cell proliferation. Thus, those of ordinary skill in the art would have recognized that the use of a USP16 inhibitor, e.g. shRNA directed against USP16 (Adorno et al), would be reasonably expected to increase proliferation, replication, longevity and/or life-span of immune cells, such as lymphocytes (Occhiodoro et al) because the relative ratio of USP16 to Bmi-1 is being modulated by both Adorno et al and Occhiodoro et al in the same direction, to yield the same or substantially the same results, to wit: 
i) decrease the relative ratio of USP16 to Bmi-1 via shRNA downregulation of USP16 activity in the cell, thereby increasing Bmi-1 activity (Adorno et al); 
ii) decrease the relative ratio of USP16 to Bmi-1 via introducing additional Bmi-1 into the cell, thereby increasing Bmi-1 activity (Adorno et al); and 

Adorno et al also taught that the stem cells genetically modified with a lentiviral vector encoding a shRNA directed against USP16 successfully engraft upon transplantation into a host subject, as evidenced by the production of lymphoid and myeloid immune cell subpopulations derived from said genetically modified stem cells (Materials and Methods, Bone marrow transplants). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 173, and 177-178, Adorno et al taught wherein the inhibitor of USP16 is a nucleic acid, to wit, an RNAi molecule that is a shRNA or an siRNA (pg 381, col. 1, “short interfering RNAs (shRNAs) directed against…USP16”).
With respect to Claims 180-181, Adorno et al taught wherein in the inhibitor of USP16 is delivered to the cell using a viral vector, to wit, a lentiviral vector (pg 381, col. 1, “lentiviral constructs encoding… short interfering RNAs (shRNAs) directed against…USP16”). 
With respect to Claim 184, Adorno et al taught wherein the short interfering RNAs (shRNAs) directed against…USP16 results in at least a 10% inhibition of USP16 expression and/or activity (pg 381, col. 1, “reduce USP16 expression to 40-50%”). Instant specification fails to disclose a siRNA or shRNA molecule that inhibits USP16 expression by as much as 50%, yet does not also reduce USP16 activity by the same amount, let alone not more than 10%.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the inverse ratio between BMI-1 and USP16 is not as predictive a metric.
Applicant’s argument(s) has been fully considered, but is not persuasive. Adorno taught that USP16 negatively regulates Bmi-1, and that USP16 overexpression may contribute to proliferation defects (pg 383, col. 2). Adorno taught introduction of a USP16 inhibitor in hematopoietic stem cells, thereby decreasing the relative ratio of USP16 to Bmi-1, whereupon such yielded increased cell proliferation. Adorno et al also taught that, similar to shRNA-mediated downregulation of USP16, overexpression of Bmi-1 resulted in increased proliferation capacity (pg 383, col. 2). Occhiodoro et al taught introduction of Bmi-1 into hematopoietic cells, 
i) decrease the relative ratio of USP16 to Bmi-1 via shRNA downregulation of USP16 activity in the cell, thereby increasing Bmi-1 activity (Adorno et al); 
ii) decrease the relative ratio of USP16 to Bmi-1 via introducing additional Bmi-1 into the cell, thereby increasing Bmi-1 activity (Adorno et al); and 
iii) decrease the relative ratio of USP16 to Bmi-1 via introducing additional Bmi-1 into the cell, thereby increasing Bmi-1 activity (Occhiodoro et al). 

	 Applicant argues that that in fact inhibition of USP16 and over-expression of BMI-1 are not simple substitutions that yield predictable results
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner has not asserted a substitution rationale for inhibition of USP16 and over-expression of Bmi-1. Rather, the substitution is a first host cell, e.g. hematopoietic stem cell, as taught by Adorno et al, with a second host cell, i.e. an immune cell, e.g. lymphocyte, as disclosed by Occhiodoro et al, in a method of modulating cellular aging and/or preparing an immune cell for adoptive cell therapy with a reasonable expectation of success.
	 
Applicant argues that outcome of USP16 inhibition itself is not predictable and is dependent on context and on cell type, speaking to prostate cancer cells, and hepatocellular carcinoma cells. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims are not directed to cancer cells. 
	 
Applicant argues that USP16 downregulation inhibits further differentiation in hematopoietic stem cells, but not T cells. 
 disclosed a method of modulating cellular proliferation (syn. cellular aging) in a hematopoietic cell, a stem cell, or an immune cell ([0034], claim 136), the method comprising the step of introducing an expression vector encoding Bmi-1 (claim 112), thereby immortalizing the non-dividing or slowly-dividing cell (claim 110) so as to increase longevity, multiplication and/or life-span [0054-56]. 
	 
Applicant argues that Occhiodoro’s observations are limited to myoblasts. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).
A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). Occhiodoro et al disclosed the preferred examples of cells of the invention may be myoblasts, hematopoietic cells, stem cells, and lymphocytes [0188]. There is no evidenced of undue experimentation required to introduce USP16 or Bmi-1 into such cells in order to promote or enhance their proliferation.
	 
Applicant argues that nowhere in either of Adorno or Occhiodoro is there any motivation for utilization of Uspl6 inhibitors for adoptive blood or immune cell-based therapies
Applicant’s argument(s) has been fully considered, but is not persuasive. Adorno et al demonstrated transplantation of the Ts65Dn cells into a subject (e.g. Figure 3; pg 6, Methods, transplantation of lentivirus-infected Ts65Dn marrow cells). Occhiodoro et al disclosed the cells are useful in the field of cell transplantation and clinical applications [0236-237]. 

3. 	Claims 166-167, 169-170, 173, 177-178, 185-186, and 190-191 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Adorno et al (Nature 501: 380-384, 2013; of record in 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Adorno et al nor Occhiodoro et al teach/disclose wherein the lymphocytes are intended for use in immunotherapy. 
However, prior to the effective filing date of the instantly claimed invention, Ligtenberg et al is considered relevant prior art for having taught a method of expanding T cells, e.g. tumor-infiltrating lymphocytes ex vivo, the method comprising the step of introducing into said T cells siRNA molecules (pg 1483, col. 1, “self-delivering small interfering RNA platform together with our good manufacturing practice (GMP)-compatible ACT (adoptive cell therapy) TIL (tumor-infiltrating lymphocyte) production pipeline”; Figure 1a), whereby silencing of the target gene via the siRNA molecules results in enhanced proliferation in the T cells undergoing the rapid expansion protocol (pg 1485, col. 2, “sdRNA Results in Enhanced Proliferation….in TILs Undergoing Rapid Expansion Protocol”). 
Similarly, Petersen et al is considered relevant prior art for having taught a method of expanding T cells ex vivo, the method comprising the step of exposing said T cells to agents that enhance proliferation and expansion ex vivo (pg 221, col. 1, “daily addition of a VIP antagonist during ex vivo expansion”; pg 221, col. 2, “VIPhyb significantly increases the quantity and quality of ex vivo-expanded T cells”). Petersen et al taught that the clinical success of adoptive immunotherapy with ex vivo-expanded genetically modified antigen-specific T cells depends upon efficient transduction (genetic modification) and expansion of T cells ex vivo. Lower rates of ex vivo expansion of CAR T cells motivate the development of novel strategies to enhance ex vivo T cell expansion (Abstract). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.

Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to use a USP16 inhibitor in a method of preparing an immune cell for adoptive cell therapy with a reasonable expectation of success because those of ordinary skill in the art previously recognized and successfully reduced to practice the scientific and technical concepts of: 
i) exposing CAR T cells to an agent to enhance their expansion ex vivo (Petersen et al); 
ii) exposing CAR T cells to an siRNA to enhance their expansion ex vivo (Ligtenberg et al); and 
iii) the ordinary artisan would have recognized that applying the known technique (administration of an agent that enhances T cell expansion) would have yielded predictable results, as those of ordinary skill in the art previously recognized that the use of a USP16 inhibitor, e.g. shRNA directed against USP16 (Adorno et al), would be reasonably expected to increase proliferation, replication, longevity and/or life-span of non-dividing or slowly-dividing immune cells, such as lymphocytes (Occhiodoro et al) because the relative ratio of USP16 to Bmi-1 is being modulated by both Adorno et al and Occhiodoro et al in the same direction, to yield the same or substantially the same results, to wit: 
a) decrease the relative ratio of USP16 to Bmi-1 via shRNA downregulation of USP16 activity in the cell, thereby increasing Bmi-1 activity (Adorno et al); 
b) decrease the relative ratio of USP16 to Bmi-1 via introducing additional Bmi-1 into the cell, thereby increasing Bmi-1 activity (Adorno et al); and 
c) decrease the relative ratio of USP16 to Bmi-1 via introducing additional Bmi-1 into the cell, thereby increasing Bmi-1 activity (Occhiodoro et al). 
	Those of ordinary skill in the art previously recognized that lower rates of ex vivo expansion of CAR T cells motivate the development of novel strategies to enhance ex vivo T cell expansion (Petersen et al, Abstract), and previously recognized and successfully reduced to practice the technology of “self-delivering small interfering RNA platform together with our good manufacturing practice (GMP)-compatible ACT (adoptive cell therapy) TIL (tumor-infiltrating lymphocyte) production pipeline” (pg 1483, col. 1; Figure 1a), and thus there is 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first siRNA, as taught by Ligtenberg et al, with a second siRNA, i.e. an siRNA directed against USP16, as taught by Adorno et al, in a method of modulating cellular aging and/or preparing an immune cell for adoptive cell therapy comprising the step of introducing a USP16 inhibitor with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first siRNA with a siRNA directed against USP16, in a method of modulating cellular aging and/or preparing an immune cell for adoptive cell therapy comprising the step of introducing a USP16 inhibitor those of ordinary skill in the art previously recognized that the use of a USP16 inhibitor, e.g. shRNA directed against USP16 (Adorno et al), would be reasonably expected to increase proliferation, replication, longevity and/or life-span of non-dividing or slowly-dividing immune cells, such as lymphocytes (Occhiodoro et al) because the relative ratio of USP16 to Bmi-1 is being modulated by both Adorno et al and Occhiodoro et al in the same direction, to yield the same or substantially the same results, to wit: 
a) decrease the relative ratio of USP16 to Bmi-1 via shRNA downregulation of USP16 activity in the cell, thereby increasing Bmi-1 activity (Adorno et al); 
b) decrease the relative ratio of USP16 to Bmi-1 via introducing additional Bmi-1 into the cell, thereby increasing Bmi-1 activity (Adorno et al); and 
c) decrease the relative ratio of USP16 to Bmi-1 via introducing additional Bmi-1 into the cell, thereby increasing Bmi-1 activity (Occhiodoro et al). 
	Those of ordinary skill in the art previously recognized that lower rates of ex vivo expansion of CAR T cells motivate the development of novel strategies to enhance ex vivo T cell expansion (Petersen et al, Abstract), and previously recognized and successfully reduced to practice the technology of “self-delivering small interfering RNA platform together with our good manufacturing practice (GMP)-compatible ACT (adoptive cell therapy) TIL (tumor-infiltrating lymphocyte) production pipeline” (pg 1483, col. 1; Figure 1a), and thus there is abundant reasonable expectation of success that administration of an shRNA or siRNA directed against USP16 would perform its expected biological function (Adorno et al, Occhiodoro et al) when introduced into immune cells (Occhiodoro et al) such as CAR T cells (Ligtenberg et al, Petersen et al). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 173, and 177-178, Adorno et al taught wherein the inhibitor of USP16 is a nucleic acid, to wit, an RNAi molecule that is a shRNA or an siRNA (pg 381, col. 1, “short interfering RNAs (shRNAs) directed against…USP16”).
Ligtenberg et al taught wherein the inhibitor is a nucleic acid, to wit, an RNAi molecule that is an siRNA (pg 1483, col. 1, “self-delivering small interfering RNA platform”; Figure 1a).
With respect to Claims 180-181, Adorno et al taught wherein in the inhibitor of USP16 is delivered to the cell using a viral vector, to wit, a lentiviral vector (pg 381, col. 1, “lentiviral constructs encoding… short interfering RNAs (shRNAs) directed against…USP16”). 
With respect to Claim 184, Adorno et al taught wherein the short interfering RNAs (shRNAs) directed against…USP16 results in at least a 10% inhibition of USP16 expression and/or activity (pg 381, col. 1, “reduce USP16 expression to 40-50%”). Instant specification fails to disclose a siRNA or shRNA molecule that inhibits USP16 expression by as much as 50%, yet does not also reduce USP16 activity by the same amount, let alone not more than 10%.
With respect to Claims 166-167, 169, and 190-191, Ligtenberg et al taught wherein the immune cell is a genetically modified immune cell, to wit, genetically modified to express a chimeric antigen receptor (CAR) (pg 1482, col. 2, “ACT with chimeric antigen receptor (CAR) T cells”). 
Petersen et al taught wherein the immune cell is a genetically modified immune cell, to wit, genetically modified to express a chimeric antigen receptor (CAR) (Abstract, “anti-CD19 chimeric antigen receptor (CAR) T cells”; pg 213, col. 1, CD5 CAR T-cell generation).
With respect to Claim 170, Ligtenberg et al taught wherein the CAR recognizes CD19 (pg 1482, col. 2, “ACT with chimeric antigen receptor (CAR) T cells engineered to express CD19”).
Petersen et al taught wherein the CAR recognizes CD19 (Abstract, “anti-CD19 chimeric antigen receptor (CAR) T cells”).
With respect to Claim 185, Ligtenberg et al taught wherein the adoptive cell therapy is an immunotherapy (e.g. pg 1482, col. 1, Introduction, “Immunotherapy of malignant diseases is rapidly expanding the therapeutic option for cancer patients”).
Petersen et al taught wherein the adoptive cell therapy is an immunotherapy (e.g. Abstract, “Adoptive therapy with ex vivo–expanded genetically modified antigen-specific T cells can induce remissions in patients with relapsed/refractory cancer”).
With respect to Claim 186, Ligtenberg et al taught wherein the immunotherapy is an autologous immunotherapy (Abstract).
Petersen et al taught wherein the immunotherapy is an autologous immunotherapy (e.g. pg 220, “novel therapies employing autologous T cells genetically modified to express a tumor-specific antigen receptor”).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Ligtenberg et al and Petersen et al do not cure the defect of Adorno et al and Occhiodoro et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Adorno et al and Occhiodoro et al are discussed above and incorporated herein. 
	 
4. 	Claims 166-167, 169-170, 185, 187, and 190-191 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Adorno et al (Nature 501: 380-384, 2013; of record in IDS) in view of Occhiodoro et al (U.S. 2009/0142841), Ligtenberg et al (Molecular Therapy 26(6): 1482-1493, available online April 13, 2018), and Petersen et al (Blood Advances 2(3): 210-223, available online January 31, 2018), as applied to Claims 1, 162, 166-167, 169-170, 173, 177-178, 180-181, 184-186, and 190-191 above, and in further view of Almasbak et al (Cytotherapy 13: 629-640, 2011) and Simon et al (Exp. Dermatology 27: 769-778; available online April 28, 2018).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Adorno et al, Occhiodoro et al, Ligtenberg et al, nor Petersen et al teach/disclose wherein the immunotherapy is an allogeneic immunotherapy. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 187, Almasbak et al is considered relevant prior art for having taught a method of preparing an immune cell for adoptive cell therapy, the method comprising the step of genetically modifying T cells with a nucleic acid encoding a chimeric antigen receptor specific for CD19 (Abstract), wherein said CD19 CAR T cells are used for allogeneic immunotherapy (pg 634, col. 2). 
	Similarly, Simon et al is considered relevant prior art for having taught a method of preparing an immune cell for adoptive cell therapy, the method comprising the step of genetically modifying T cells with a nucleic acid encoding a chimeric antigen receptor specific for CD19 (pg 770, col. 1, “CD19-specific CARs”), said method further comprising the step of introducing into said CAR T cells inhibitory molecules directed to the artisan’s target gene (Title, Abstract, “siRNA-mediated downregulation of PD-1), whereby the siRNA transfection showed no influence on CAR expression of engineered T cells (Abstract). Simon et al taught that the prior art recognized the scientific and technical concept of creating “universal allogenic” CAR-T cells, as an alternative to patient-specific use (pg 775, col. 2). Simon et al taught that a GMP-compliant protocol to expand and transfect a sufficient number of cancer patient T cells with mRNA encoding a tumor-specific CAR was already known in the prior art, making simultaneous mRNA- and siRNA-electroporated T cells favorable for clinical use (pg 775, col. 2). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings);  and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first CAR-T, e.g. autologous CAR-T cells, as taught by Ligtenberg et al and/or Petersen et al, with a second CAR-T cells, i.e. allogeneic CAR-T cells, as taught by Simon et al and/or Almasbak et al, in a method of modulating cellular aging and/or preparing an immune cell for adoptive cell therapy with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first CAR-T, e.g. autologous CAR-T cells, with a second CAR-T cells, i.e. allogeneic CAR-T cells, in a method of modulating cellular aging and/or preparing an immune cell for adoptive cell therapy because those of ordinary skill in the art previously recognized and successfully reduced to practice the use of CD19 CAR T cells are used for allogeneic immunotherapy (Almasbak et al), whereby creating “universal allogenic” CAR-T cells, as an alternative to patient-specific use (Simon et al) was an art-recognized therapeutic modality.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 173, and 177-178, Adorno et al taught wherein the inhibitor of USP16 is a nucleic acid, to wit, an RNAi molecule that is a shRNA or an siRNA (pg 381, col. 1, “short interfering RNAs (shRNAs) directed against…USP16”).

With respect to Claims 180-181, Adorno et al taught wherein in the inhibitor of USP16 is delivered to the cell using a viral vector, to wit, a lentiviral vector (pg 381, col. 1, “lentiviral constructs encoding… short interfering RNAs (shRNAs) directed against…USP16”). 
With respect to Claim 184, Adorno et al taught wherein the short interfering RNAs (shRNAs) directed against…USP16 results in at least a 10% inhibition of USP16 expression and/or activity (pg 381, col. 1, “reduce USP16 expression to 40-50%”). Instant specification fails to disclose a siRNA or shRNA molecule that inhibits USP16 expression by as much as 50%, yet does not also reduce USP16 activity by the same amount, let alone not more than 10%.
With respect to Claims 166-167, 169, and 190-191, Ligtenberg et al taught wherein the immune cell is a genetically modified immune cell, to wit, genetically modified to express a chimeric antigen receptor (CAR) (pg 1482, col. 2, “ACT with chimeric antigen receptor (CAR) T cells”). 
Petersen et al taught wherein the immune cell is a genetically modified immune cell, to wit, genetically modified to express a chimeric antigen receptor (CAR) (Abstract, “anti-CD19 chimeric antigen receptor (CAR) T cells”; pg 213, col. 1, CD5 CAR T-cell generation).
Almasbak et al taught genetically modifying T cells with a nucleic acid encoding a chimeric antigen receptor specific for CD19 (Abstract). 
	Simon et al taught genetically modifying T cells with a nucleic acid encoding a chimeric antigen receptor specific for CD19 (pg 770, col. 1, “CD19-specific CARs”).
With respect to Claim 170, Ligtenberg et al taught wherein the CAR recognizes CD19 (pg 1482, col. 2, “ACT with chimeric antigen receptor (CAR) T cells engineered to express CD19”).
Petersen et al taught wherein the CAR recognizes CD19 (Abstract, “anti-CD19 chimeric antigen receptor (CAR) T cells”).
Almasbak et al taught genetically modifying T cells with a nucleic acid encoding a chimeric antigen receptor specific for CD19 (Abstract). 
Simon et al taught genetically modifying T cells with a nucleic acid encoding a chimeric antigen receptor specific for CD19 (pg 770, col. 1, “CD19-specific CARs”).
With respect to Claim 185, Ligtenberg et al taught wherein the adoptive cell therapy is an immunotherapy (e.g. pg 1482, col. 1, Introduction, “Immunotherapy of malignant diseases is rapidly expanding the therapeutic option for cancer patients”).
Petersen et al taught wherein the adoptive cell therapy is an immunotherapy (e.g. Abstract, “Adoptive therapy with ex vivo–expanded genetically modified antigen-specific T cells can induce remissions in patients with relapsed/refractory cancer”).
Almasbak et al taught genetically modifying T cells with a nucleic acid encoding a chimeric antigen receptor specific for CD19 for adoptive transfer (Title, Abstract, Introduction, “Adoptive immunotherapy with cancer-specific T cells has considerable therapeutic promise”), wherein said CD19 CAR T cells are used for allogeneic immunotherapy (pg 634, col. 2). 
	Simon et al taught a method of preparing an immune cell for adoptive cell therapy (e.g. Title, “use in immunotherapy”), the method comprising the step of genetically modifying T cells with a nucleic acid encoding a chimeric antigen receptor specific for CD19 (pg 770, col. 1, “CD19-specific CARs”).
With respect to Claim 186, Ligtenberg et al taught wherein the immunotherapy is an autologous immunotherapy (Abstract).

The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Almasbak et al and Simon et al do not cure the defect of Adorno et al and Occhiodoro et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Adorno et al and Occhiodoro et al are discussed above and incorporated herein. 

Citation of Relevant Art
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Korporaal et al (J. Cardiovascular Development and Disease 8(110): doi.org/10.3390/jcdd8090110; 8 pages; 2021) is considered relevant art for teaching the transplantation of blood cells from Ts65Dn mice, whereby providing subjects with a Down-syndrome-like hematological profile does not change the susceptibility to atherosclerosis (Abstract). 

Conclusion
6. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633